Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17, 19-20, and 22 allowed.
The following is an examiner’s statement of reasons for allowance: 
In particular, the limitation of claim 1, “wherein a rate of data transmission to generate the data set is adjusted based on a rate of deviations detected by the vehicle on-board device” was found to distinguish the claims of the instant application when viewed in the context of the other limitations. 
Similar limitations were recited in independent claims 8 and 15 and therefore they are distinguished for similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kirby et al. (US 20070299603) teaches tracking position history of a vehicle and situationally recording data from either a GPS device or using dead reckoning. 
Nesbit (US 20150106011) teaches monitoring motion of a vehicle through a user’s mobile device and assessing a point of deviation. 
Folck (US 20180322431) teaches using a machine learning model trained on position history data to predict a path of a driver. 
Di Cairano et al. (US 20160375901) teaches curve fitting a vehicle path using bezier curves. 
Sakata et al. (US 8521425) teaches a position tracking unit that determines when a vehicle deviates from a planned path and pulls off the road into a parking area.
Ashton et al. (US 8825378) teaches a drift determining unit that records position history, coordinates, and other data during a drift test.
Habu (US 20170066445) teaches determining by a following vehicle when a leading vehicle has deviated from an expected path and determining if the rear vehicle should continue to follow the first vehicle.
Jenkins et al. (US 20180100746), teaches suppressing navigation instructions when a deviation from an intended path has been determined based on varying circumstances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/M.S.W./Examiner, Art Unit 3661            

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661